Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 11/18/2021.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1-2, 4-11 and 13-18 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1.  

The primary prior art of Murashita (US PG. Pub. 2010/0007905 A1) teaches in Sect. [0058] and [0062, The equipment information storage area 102 is an area for storing the printer information which the equipment information acquisition part 101 acquired from an object printer by communicating with it via the network 50.  Also, after the printing operation based on the instruction from the PC 10, the information of the final printing date and time, etc. included in the printer information concerning the printer of the output destination are updated. When an OK button 340 is depressed while one 

	Also, cited prior art Shimizu (US PG. Pub. 2017/0324875 A1) not relied upon but considered pertinent discloses in Sect. [0136] and [0162], a user can select an output destination from only the image forming apparatuses 30 (MFP1 and MFP3) which each conference is held near.  When the printing is executed, the conference is currently held near the image forming apparatus 30 to which the user goes to take the printed document.  When the user takes the printed document, the user can actually see the situation of the conference.  It is possible to motivate the user to participate in the 
conference in order to increase the possibility that the user participates in the conference.  Further, by looking at the conference information displayed on the operation panel 35 of the image forming apparatus 30 to which the user goes to take the print document, the user recognizes the contents of the open conference which is held near the image forming apparatus 30.  It is possible to motivate the user to participate in the conference when the user is interested in the conference and goes to the image forming apparatus 30 to take the printed document…the information 
processing device displays only the image forming apparatuses which are 
provided near the conference rooms in each of which the conference is currently 
held, as the candidates of the output destination in the list of the print 


	In particular, the closest applied reference of Murashita fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Also, the cited prior art not relied upon of Shimizu does not remedy the deficiencies of the claim limitations as required by claim 1 as follows:
	“an obtaining process of obtaining a list including a first output destination registered as a destination using a general purpose print function of an operating system installed to the information processing device and a second output destination being a print program installed in the information processing device, the print program being separate from the operating system; a storing process of storing identifiers of the first output destination and the second output destination listed in the list obtained in the obtaining process in the memory; and when the controller detects input of a first user operation, an output destination setting process of setting one of the first output destination and the second output destination to an output destination based on the identifiers stored in the memory, wherein the instructions further cause, when executed, the controller to perform a printing process in which: when the output destination set in the output destination setting process is the first output destination, a print job is output to the first output destination, the first output destination being a printer controllable by a general purpose print function of the operating system; and when the output destination set in the output destination setting process is the second output destination, the print job is delivered to the print program, the print program being a program configured to generate print data based on the print job and transmit the print data to a printer.”, since 
	
5.	Therefore, whether taken individually or in combination, the prior arts of Murashita or Shimizu both fail to explicitly teach the claimed limitation(s) as required by independent claim 1.

6.	Independent claim 10 is essentially the same as Independent Claim 1 and refers to “a method” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

7.       It follows that claims 2, 4-9, 11 and 13-18 are then inherently allowable for depending on an allowable base claim.

8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677